 In the MatterOfHILLENBRANDINDUSTRIESandUNITEDFuRNrruR*WORKERS OFAMERICA,No.305,AFFILIATEDWITH THE C. I.O.Case No. R-1163.-Decided June 8, 1939Hospital,Institutional,and Funeral SuppliesManufacturingIndustry-In-vestigation of Representatives:controversyconcerning representation of em-ployees: rivalorganizations:refusalby employerto recognize petitioning unionas bargainingagency ofemployees-Strike-UnitAppropriateforCollectiveBargaining:production and maintenance employees,excluding truck drivers,clerical,and supervisory employees; no controversy as to; single unit em-bracing two companies-ElectionOrderedMr. Walter B. Chel f,for the Board.Mr. Lynn W. Beman,of Chicago, Ill., for the Company.Mr. Hubert E. Wickins,of Greensburg, Ind., for the intervenor.Mr. Joseph D. PersilyandMr. Sidney R. Roland,of Indianapolis,Ind., for the United Furniture Workers of America.Mr. William P. Wysong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn October 18 and December 16, 1938, United Furniture Workersof America, No. 305, affiliated with the Congress of Industrial Organ-izations,herein called the Union, filed with the Regional Directorfor the Eleventh Region (Indianapolis, Indiana) a petition andamended petition respectively, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheBatesville Casket Company, Incorporated, and The Hill-Rom Com-pany, Incorporated, Batesville, Indiana, known as Hillenbrand In-dustries,) and herein called the Companies, and requesting an inves-tigation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 16, 1938, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,% "Hillenbrand Industries" is a tradename used to designatethe combinedplant andbusiness of two Indianacorporations, The Batesville Casket Company,Incorporated, andThe Hill-Rom Company, Incorporated.13 N. L. R. B., No. 22.167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 3, of National- Labor, Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing- upon due notice.On December 16,,19$8, the Regional Director issued a notice ofhearing, a copy of which was duly served upon the Companies andupon the Union. Pursuant to notice, a hearing was held on December22, 1938, at Batesville, Indiana, before William R. Ringer, the TrialExaminer duly designated by the Board. At the opening of the hear-ing, the United Workers of Hillenbrand Industries, herein called the-United, a labor organization claiming to represent employees of theCompanies, filed a written motion for leave to intervene in the pro-ceedings.The motion was granted by the Trial Examiner. TheBoard, the Companies, and the United were represented by counsel,and the Union by its representatives.2All parties participated in thehearing. - Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was.afforded-all parties.During the course of the hearing the TrialExaminer made several rulings on motions and objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIES aThe Batesville Casket Company, Incorporated, and The Hill-Rom,-Company, Incorporated, Indiana corporations, owned by the Hillen-brand family and having their principal office and place of business-at Batesville, Indiana, are engaged in the manufacture and sale ofhospital and institutional' furniture and funeral supplies and equip-ment.During the year 1938 the Companies spent $350,000 for rawmaterials consisting of metal, lumber, silks, and related materials,50 per cent of which were received from points outside the State-of Indiana.During the same period the value of their finished prod-ucts was $800,000, of which 90 per cent was shipped outside the State-of Indiana.2 A representative of the Internatiopal Brotherhood of Teamsters, Chauffeurs, Stable--men, and Helpers, of Ame,ica; , L'ocal.,No. 135,- appeared but did not participate in the.hearing.s These findings are based onstipulated facts. HILLENBRAND INDUSTRIESH. THE ORGANIZATIONSINVOLVED16.9United Furniture Workers of America, No. 305, affiliated with the'Congress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Companies, excluding super-'visory and clerical employees.United Workers of Hillenbrand Industriesis anunaffiliated labororganization admitting to membership employees of the Companies,-excluding supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONMembers of the Union were formerly affiliated with the AmericanFederation of Labor as Local No. 1716, United, Brotherhood of Car-.penters and Joiners of America, herein called Local 1716.Local1716 attempted in December 1937, and January, and'February, 1938,to bargain with the Companies for a collective agreement.Theseattempts were unsuccessful.In September 1938, Local 1716 sur-rendered its charter to its parent organization.Shortly thereafterthe former members of Local 1716 received a charter from the Con-gress of Industrial Organizations as No. 305, United FurnitureWorkers of America.4On October 17, 1938, the Union wrote the Companies claiming torepresent a majority of their employees for the purposes of collectivebargaining and requesting that an appointment be arranged for thepurpose of discussing a collective bargaining agreement.A meetingbetween the Companies and the representatives of the Union was heldon the same day, at which time the Union claimed to represent amajority of the employees in an appropriate unit and submitted aproposed bargaining agreement to the Companies.An offer was alsomade by the Union to present a petition containing the names ofproduction and maintenance employees who had designated it astheir collective bargaining agency for comparison with the Com-panies' pay roll.The Companies took the position that an electionshould be held before they would bargain with the Union. On Oc-tober 18, 1938, the Union filed with the Board its petition for aninvestigationand certification of representatives, hereinbeforementioned.The employees went on strike on December8, 1938.Efforts by theUnion to confer with the Companies relative to a settlement of thestrike failed.During the strike on December 12, 1938, a group of' The Companies were notified of this changein affiliationby letter on October24, 1938,and had been informed orally ofthe change prior to that date. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Companies' employees met and the, United was formed.At thismeeting, a committee, of five was appointed to prepare a petition forsubmission to the employees for the purpose of determining whetheror not the employees desired an independent union.The petition wasprepared and circulated among the employees and 84 of them signedit.Subsequently, 101 of the employees signed membership cardsand 90 signed a petition 5 designating the United as their representa-tive for the purposes of collective bargaining.About December 16, 1938, a committee of the Union and the Re-gional Director agreed upon a strike settlement,6 as a result of whichthe employees returned to work.We find that a question has arisen concerning representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THEAPPROPRIATE UNITIn both the Union's petition, as amended, and the United's petitionfor intervention the appropriate unit is alleged to be all productionand maintenance employees of both companies, excluding truckdrivers, clerical and supervisory employees.The Companies offeredno objection to the proposed unit.For the purpose of this pro-ceeding, the two Companies constitute a single employer unit 7We find that all production and maintenance employees of theCompanies, excluding truck drivers, clerical and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to the employees of the Com-panies the full benefit of their right to self-organization and to col-,lective bargaining, and otherwise effectuate the policies of the Act.,°Intervenor Exhibit Nos. 2-A and 2-B.°The record does not disclose whether the Companies participated in the settlement.7Matter of C.A. Lund CompanyandNovelty Wovl,r^rsUnion,Local1866(A. F. ofL.),successor,Matter of Christian A. Lund, doingbusinessas C. A. Lund Company and North-land Ski Manufacturing Company, a corporation,andWoodenware Workers Union, Local20481,Matter of C. A.Lund Company and Northland Ski Manufacturing CompanyandWoodenware Workers Union,Local 20481,6 N. L. R B 423,affirmed, as modified(modifi-cation did not affect this portion of the Board's decision),inNational Labor RelationsBoard v. Christian A Lund, doing businessasC.A.Lund Company and Northland SkiManufacturing Company,103 F. (2d) 1939. HILLENBRAND ,INDUSTRIESVI.TIIE DETERMINATION OF REPRESENTATIVES171Two lists of the Companies' employees, one prepared from the payroll' for the week ending' October 15, 1938', and the other from thepay roll for the week ending December 24, 1938, were introduced inevidence.On October 15, 1938, there were 171 employees in the ap-propriate unit, while the pay roll of December 24, 1938, shows thatthere were 172 employees in the appropriate unit on that date.The Union introduced into evidence a petition signed prior toOctober 18, 19383 by 91 employees in the appropriate unit, designatingthe Union as their representative for the purposes of collective bar-gaining.The Union also introduced 76 membership application cards,of employees in the appropriate unit signed in early December beforethe United was organized.The authenticity of the signatures on thepetition and cards was not questioned.At the hearing the United introduced into evidence its membershipcards and petition signed by 101 and 84 employees, respectively, withintihe appropriate unit.The signatures to both the cards and the peti-tion had been secured between December 13 and 20, 1938. In additionto the membership cards and the petition the United introduced intoevidence a second petition signed by 20 employees in the appropriateunit revoking their former designation of the Union and designatingthe United as their representative for the purposes of collective bar-gaining.,The authenticity of the signatures to these cards and peti-tions was not disputed.Under these circumstances, we find that an election by secret ballot isnecessary to resolve the question concerning representation.,,Since the December 24, 1938, pay roll is the more recent one in evi-dence, we find that the employees eligible to vote in the election shallbe those within the appropriate unit on the December 24, 1938, payroll, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and excluding those em-ployees who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Batesville Casket Company, Incor-porated, and The Hill-Rom Company, Incorporated, Batesville, In-8Matter of Fort Schuyler Knitting CompanyandTextile Workers Organizing Committeeof the C. I.0., 8 N. L R. B. 1.156;Matter of American Radiator Company(Bond Plantand Terminal Plant)andAmalgamated Association of Iron, Steel, and Tin Workers,Lodges 1199 and1Gf9,7 N. L R.B. 452;Matter of Hunter Packing CompanyandIndustrialButchers' and Laborers'Union, Local No. 305, 3N. L. R. B. 103. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiana, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Companies,excluding truck drivers, clerical and, supervisory employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,"it is herebyDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with The Batesville Casket Company, Incorporated,'and The Hill-Rom Company, Incorporated, Batesville, Indiana, anelection by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this mat-ter as agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all pro-duction and maintenance employees whose names appear on the Com-panies' pay roll for the week ending December 24, 1938, includingemployees who did not work during such pay-roll period because theywere ill or on vacation and excluding truck drivers, clerical and super-visory employees, and excluding those employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented by United Furniture Workers of America, No. 305,affiliated with the C. I. 0., or by United Workers of Hillenbrand" In-dustries, for the purposes of collective bargaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONJune 23, 1939On June 8, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-,entitled proceeding, the election to be held within twenty (20) daysfrom the date of the Direction, under the direction and supervision HILLENBRANDINDUSTRIES173of the Regional Director for the Eleventh Region (Indianapolis,Indiana).On June 17, 1939, a written request. for the postponementofilie election until July 12, 1939, signed by all the parties, was filedwith the Board. The Regional Director has recommended that thisrequest be granted.Accordingly, the Board hereby amends theDirection of Election issued on June 8, 1939, by striking therefromthe words "within twenty (20) days from the date of this direction"and substituting therefor the words "within forty five (45) daysfrom the date of this direction."13 N. L. R. B., No. 22a.